DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-11] are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-11 recite a computer implemented method (i.e. a series of steps), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 1 recites: A method for providing an assisted staffing platform for automated job management, the method comprising: categorizing candidates with candidate assessments; receiving performance data with candidate skill information; analyzing candidate information from candidate assessments and/or performance data; applying predictive algorithms to analyzed candidate information; receiving new staffing requests from a user; displaying basic candidate information, wherein basic candidate information comprises heading information and candidate tally information, recommending one or more candidates to the users, wherein recommendations are based on analyzed candidate information and/or performance data; tracking activities of the candidates and the users; and providing updates to the candidates and the users, based on the tracking.
Claim 8 recites: a method for providing an assisted staffing platform for automated job management, the method comprising: receiving new staffing requests from a user, wherein a user comprises a staffing supplier and/or a hiring entity; receiving profiles from candidates; matching the profiles with the job requirements; categorizing candidates with candidate assessments; receiving performance data with candidate skill information, wherein candidate skill information comprises results of online assessment surveys and/or results of candidates playing games; analyzing candidate information from candidate assessments and/or performance data; applying predictive algorithms to analyzed candidate information; recommending one or more candidates to the users, wherein recommendations are based on an analysis of candidate information; and tracking activities of the candidates and the users.
The claims recite a mental process. Before computers it would have been obvious for a person to keep a list of a series of potential candidates and their qualifications in case there is an open position that needs to be filled in an organization. Such as a temp agency keeping records for matching their employees to new opportunities. This process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking characteristics of potential job candidates as they relate to potential job openings).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claims 1 and 8: predictive algorithm
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Additionally, a predictive algorithm, under a broadest reasonable interpretation, is merely a series of steps. And while the series of steps can be done mentally or with pen and paper, it alternatively could be a series of steps performed on, or ‘applied to,’ a computer. Therefore, in the alternative, the predictive algorithm is an additional element, but it is merely an instruction to perform the algorithmic steps on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-7 and 9-11 further narrow the abstract idea recited in the independent claims 1 and 8 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for workers to be matched to potential job openings based on resumes, characteristics, and known skills (see Specification [0004]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-7 and 9-11 further narrow the abstract idea recited in the independent claims 1 and 8and are therefore directed towards the same abstract idea. 

Claims 2-7 and 9-11 are directed towards further narrowing the abstract idea of matching potential job candidates to job opening requirements. 

Therefore, claims 1-11 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jersin (US 2019/0197487).
Claims 1: Jersin discloses a method for providing an assisted staffing platform for automated job management, the method comprising (Paragraph [0029]). Categorizing candidates with candidate assessments (Paragraph [0030]; [0073] techniques for recommending candidate search streams to recruiters are disclosed. Based on a variety of features, a system can suggest a position or job title that a recruiter may want to fill. Such suggested job titles may be used to create candidate search streams comprising recommended candidates for the job titles. In accordance with certain embodiments, a candidate stream includes suggested candidates based on comparing member profile attributes to features of a job opening). Receiving performance data with candidate skill information (Paragraph [0043]; [0065]; [0072]; [0116-0117] the system stores the employment history, industry, and skills of members of a social networking service. The system uses explicit and implicit user inputs to return potential candidates to a user (e.g. hiring manager). Some embodiments present a candidate stream to a recruiter that includes candidates selected based on qualifications, skills, and other criteria). Analyzing candidate information from candidate assessments and/or performance data (Paragraph [0147-0148]; [0203-0204] there is a value in analyzing pipelined data to provide computational scoring on a pool of unengaged potential parties. For example, based on an organization’s history of interviewing and hiring candidates for the organization, embodiments analyze that data in order to suggest potential candidates who would be most valuable for the organization to engage. In one example, this would mean somebody who would ultimately get hired, buy the system could also target a metric of people who “get hired then produce a greater than 80/100 performance score within the first year of employment.” In some embodiments machine learning algorithms provide ordering scores to qualify candidates for jobs. That is the algorithm utilizes features for analyzing the data to generate assessments. Candidate features may include educational background, employment history, skills, experience, etc.). Applying predictive algorithms to analyzed candidate information (Paragraph [0147-0148]; [0203-0204] there is a value in analyzing pipelined data to provide computational scoring on a pool of unengaged potential parties. For example, based on an organization’s history of interviewing and hiring candidates for the organization, embodiments analyze that data in order to suggest potential candidates who would be most valuable for the organization to engage. In one example, this would mean somebody who would ultimately get hired, buy the system could also target a metric of people who “get hired then produce a greater than 80/100 performance score within the first year of employment.” In some embodiments machine learning algorithms (predictive algorithms) provide ordering scores to qualify candidates for jobs. That is the algorithm utilizes features for analyzing the data to generate assessments. Candidate features may include educational background, employment history, skills, experience, etc.). Receiving new staffing requests from a user (Paragraph [0030]; [0164]; Fig. 7, techniques for recommending candidate search streams to recruiters are disclosed. In an example, job titles are suggested by presenting the titles to a user of a recruiting tool. Based on a variety of features a system can suggest a position or job title that a recruiter may want to fill. A user interface including a command bar with menus to select existing streams, view and edit jobs, view reports, and start a new stream). Displaying basic candidate information, wherein basic candidate information comprises heading information and candidate tally information (Paragraph [0062]; [0068] Fig. 10, as used herein, the terms streams of candidates and candidate stream generally refer to sets of candidates that can be presented or displayed to a user. Member profiles for a set of candidate profiles can be represented as a document vectors for job titles, skills, years of experience, etc. The server provides, for display at the client device an output based on the ordered set of job candidates). Recommending one or more candidates to the users, wherein recommendations are based on analyzed candidate information and/or performance data (Paragraph [0043]; [0060] an example system recommends potential candidates to users of a recruiting tool. The system stores information of members of a social networking service. The system uses explicit and implicit user input to return potential candidates to a user. Intelligent matching allows a user such as a recruiter to create a candidate stream from a minimal set of attributes. Intelligent matching recommended candidates to a user of a recruiting tool, while accounting for the user’s personal preferences and user interaction with the tool). Tracking activities of the candidates and the users (Paragraph [0093]; [0144]; [0191] as members interact with the various applications the members’ interactions and behavior may be tracked and logged or stored. The stream service receives the candidates, the project, and the rating. This allows the intelligent matches of the stream service to send prospect tagging and other data to the database storing status data in order to update the tagging table (used to track the candidate’s rating within a specific project). The social networking service may keep track of candidates who apply to a given organization or company). And providing updates to the candidates and the users, based on the tracking (Paragraph [0093]; [0144]; [0191]; [0222]; [0232-0234]; Fig. 15, as members interact with the various applications the members’ interactions and behavior may be tracked and logged or stored. The stream service receives the candidates, the project, and the rating. This allows the intelligent matches of the stream service to send prospect tagging and other data to the database storing status data in order to update the tagging table (used to track the candidate’s rating within a specific project). The social networking service may keep track of candidates who apply to a given organization or company. In some embodiments attributes are extracted from the one or more stream related information sources. According to certain embodiments, the operation also filters the data set for a candidate count in order to be able to evaluate online updates to the candidate orderings. Candidates are re-ordered based on the feedback received).
Claim 2: Jersin discloses the method as per claim 1. Jersin further discloses wherein the user comprises a staffing supplier and/or a hiring entity (Paragraph [0030] techniques for recommending candidate search streams to recruiters are disclosed. In an example, job titles are suggested by presenting titles to a user of a recruiting tool (e.g. a recruiter or hiring manager)).
Claim 3: Jersin discloses the method as per claim 2. Jersin further discloses wherein the staffing supplier comprises a recruiter (Paragraph [0030] techniques for recommending candidate search streams to recruiters are disclosed. In an example, job titles are suggested by presenting titles to a user of a recruiting tool (e.g. a recruiter or hiring manager)).
Claim 4: Jersin discloses the method as per claim 2. Jersin further discloses wherein the hiring entity comprises a hiring manager and/or administrator (Paragraph [0030] techniques for recommending candidate search streams to recruiters are disclosed. In an example, job titles are suggested by presenting titles to a user of a recruiting tool (e.g. a recruiter or hiring manager)).
Claim 5: Jersin discloses the method as per claim 1. Jersin further discloses wherein candidate skill information further comprises resume information (Paragraph [0112-0113]; expertise scores for the suggested candidates may be estimated based on explicit skills (skills the suggested candidate has explicitly listed in a member profile or resume) as well as implicit skills).
Claim 6: Jersin discloses the method as per claim 1. Jersin further discloses wherein candidate skill information further comprises experience information (Paragraph [0043]; [0065]; [0072-0073]; [0116-0117] the system stores the employment history (experience), industry, and skills of members of a social networking service. The system uses explicit and implicit user inputs to return potential candidates to a user (e.g. hiring manager). Candidate stream included suggested candidates based on comparing member profile attributes to features of a job opening. The comparison may compare attributes such as experience (e.g. previous and current employers)).

Therefore, Claims 1-6 are rejected under U.S.C. 102(a)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jersin (US 2019/0197487) in view of O’Malley (US 2011/0276507).
Claim 7: Jersin discloses the method as per claim 1. However, Jersin does not disclose wherein candidate skill information further comprises billing rates and/or compensation information.
In the same field of endeavor of matching job candidates to potential positions O’Malley teaches wherein candidate skill information further comprises billing rates and/or compensation information (Paragraph [0008-0013]; [0279]; [0315] the job description may request an applicant to submit a resume and his/ her salary requirements. The “desired questions” module option for assigning criteria related to the applicant’s desires overall, where the answers could be expressed in terms of salary, bonus, annual department budget, and the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending candidate streams to recruiters based on job position requirements and job candidate qualifications as disclosed by Jersin (Jersin [0029]) with the system of candidate skill information further comprises billing rates and/or compensation information as taught by O’Malley (O’Malley [0315]) with the motivation of being simple substitution of elements being used to compare job candidate qualifications and job positions requirements as well as helping recruits to find best matched job candidates quickly and effectively (O’Malley [0004]).
Claim 8:  Jersin discloses a method for providing an assisted staffing platform for automated job management, the method comprising (Paragraph [0029]). Receiving new staffing requests from a user (Paragraph [0030]; [0164]; Fig. 7, techniques for recommending candidate search streams to recruiters are disclosed. In an example, job titles are suggested by presenting the titles to a user of a recruiting tool. Based on a variety of features a system can suggest a position or job title that a recruiter may want to fill. A user interface including a command bar with menus to select existing streams, view and edit jobs, view reports, and start a new stream). Wherein a user comprises a staffing supplier and/or a hiring entity (Paragraph [0030] techniques for recommending candidate search streams to recruiters are disclosed. In an example, job titles are suggested by presenting titles to a user of a recruiting tool (e.g. a recruiter or hiring manager)). Receiving profiles from candidates (Paragraph [0043]; [0065]; [0072-0073]; [0116-0117] the system stores the employment history (experience), industry, and skills of members of a social networking service. The system uses explicit and implicit user inputs to return potential candidates to a user (e.g. hiring manager). Candidate stream included suggested candidates based on comparing member profile attributes to features of a job opening. The comparison may compare attributes such as experience (e.g. previous and current employers)). Matching the profiles with the job requirements (Paragraph [0043]; [0056]; [0060]; [0073]; Fig. 4, an example system recommends potential candidates to users of a recruiting tool. The system stores information of members of a social networking service. The system uses explicit and implicit user input to return potential candidates to a user. Intelligent matching allows a user such as a recruiter to create a candidate stream from a minimal set of attributes. Intelligent matching recommended candidates to a user of a recruiting tool, while accounting for the user’s personal preferences and user interaction with the tool. In accordance with certain embodiments, a candidate stream includes suggested candidates based on comparing member profile attributes to features of job opening). Categorizing candidates with candidate assessments (Paragraph [0030]; [0073] techniques for recommending candidate search streams to recruiters are disclosed. Based on a variety of features, a system can suggest a position or job title that a recruiter may want to fill. Such suggested job titles may be used to create candidate search streams comprising recommended candidates for the job titles. In accordance with certain embodiments, a candidate stream includes suggested candidates based on comparing member profile attributes to features of a job opening). Analyzing candidate information from candidate assessments and/or performance data (Paragraph [0147-0148]; [0203-0204] there is a value in analyzing pipelined data to provide computational scoring on a pool of unengaged potential parties. For example, based on an organization’s history of interviewing and hiring candidates for the organization, embodiments analyze that data in order to suggest potential candidates who would be most valuable for the organization to engage. In one example, this would mean somebody who would ultimately get hired, buy the system could also target a metric of people who “get hired then produce a greater than 80/100 performance score within the first year of employment.” In some embodiments machine learning algorithms provide ordering scores to qualify candidates for jobs. That is the algorithm utilizes features for analyzing the data to generate assessments. Candidate features may include educational background, employment history, skills, experience, etc.). Applying predictive algorithms to analyzed candidate information (Paragraph [0147-0148]; [0203-0204] there is a value in analyzing pipelined data to provide computational scoring on a pool of unengaged potential parties. For example, based on an organization’s history of interviewing and hiring candidates for the organization, embodiments analyze that data in order to suggest potential candidates who would be most valuable for the organization to engage. In one example, this would mean somebody who would ultimately get hired, buy the system could also target a metric of people who “get hired then produce a greater than 80/100 performance score within the first year of employment.” In some embodiments machine learning algorithms (predictive algorithms) provide ordering scores to qualify candidates for jobs. That is the algorithm utilizes features for analyzing the data to generate assessments. Candidate features may include educational background, employment history, skills, experience, etc.).  Recommending one or more candidates to the users, wherein recommendations are based on an analysis of candidate information (Paragraph [0043]; [0060] an example system recommends potential candidates to users of a recruiting tool. The system stores information of members of a social networking service. The system uses explicit and implicit user input to return potential candidates to a user. Intelligent matching allows a user such as a recruiter to create a candidate stream from a minimal set of attributes. Intelligent matching recommended candidates to a user of a recruiting tool, while accounting for the user’s personal preferences and user interaction with the tool). Tracking activities of the candidates and the users (Paragraph [0093]; [0144]; [0191] as members interact with the various applications the members’ interactions and behavior may be tracked and logged or stored. The stream service receives the candidates, the project, and the rating. This allows the intelligent matches of the stream service to send prospect tagging and other data to the database storing status data in order to update the tagging table (used to track the candidate’s rating within a specific project). The social networking service may keep track of candidates who apply to a given organization or company).
However, Jersin does not disclose receiving performance data with candidate skill information, wherein candidate skill information comprises results of online assessment surveys and/or results of candidates playing games.
In the same field of endeavor of matching job candidates to potential positions O’Malley teaches receiving performance data with candidate skill information, wherein candidate skill information comprises results of online assessment surveys and/or results of candidates playing games (Paragraph [0010]; [0029]; [0147]; [0257] both job seekers and job posters need a far more efficient system with tools to automatically and succinctly create conditional qualifications and surveys for both the job poster and job applicant to complete. Campaign can be all types of information organized for specific purposes with instructions for delivery and tracking including job postings, job interviews, job criteria, surveys, assessments, etc. The survey questions will be used to qualify a particular job applicant).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending candidate streams to recruiters based on job position requirements and job candidate qualifications as disclosed by Jersin (Jersin [0029]) with the system of receiving performance data with candidate skill information, wherein candidate skill information comprises results of online assessment surveys and/or results of candidates playing games as taught by O’Malley (O’Malley [0257]) with the motivation of being simple substitution of ways to assess and compare job candidates with job requirements and gather information on potential employees, as well as helping recruits to find best matched job candidates quickly and effectively (O’Malley [0004]).
Claim 9: Modified Jersin discloses the method as per claim 8. Jersin further discloses wherein candidate skill information further comprises resume information (Paragraph [0112-0113]; expertise scores for the suggested candidates may be estimated based on explicit skills (skills the suggested candidate has explicitly listed in a member profile or resume) as well as implicit skills).
Claim 10: Modified Jersin discloses the method as per claim 9. Jersin further discloses wherein resume information comprises duration of previous posts (Paragraph [0062]; Fig. 6, member profiles for a set candidate profile can be represented as document vectors, skills, previous companies, seniority, years of experience (duration of previous posts), and industries to hire from, etc.).
Claim 11: Modified Jersin discloses the method as per claim 9. Jersin further discloses wherein candidate resume information further comprises subject qualifications (Paragraph [0147-0148]; [0203-0204]; Figs. 5 and 20, there is a value in analyzing pipelined data to provide computational scoring on a pool of unengaged potential parties. For example, based on an organization’s history of interviewing and hiring candidates for the organization, embodiments analyze that data in order to suggest potential candidates who would be most valuable for the organization to engage. In one example, this would mean somebody who would ultimately get hired, buy the system could also target a metric of people who “get hired then produce a greater than 80/100 performance score within the first year of employment.” In some embodiments machine learning algorithms provide ordering scores to qualify candidates for jobs. That is the algorithm utilizes features for analyzing the data to generate assessments. Candidate features may include educational background, employment history, skills, experience (subject qualification), etc.).

Therefore, Claim 7-11 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Crow (US 2005/0080657) matching job candidate information.
McGovern (US 2014/0180948) matched based employment system and method.
Stewart (US 2011/0055098) automated employment information exchange and method for employment compatibility verification.
Champaneria (US 2019/0019159) method and system for managing matching, and sourcing employment candidates in a recruitment campaign.
Leslie (US 2016/0321614) verjob matching application method and system.
Dornadula (US 2016/0342947) system and method for human resource management.
Heino (US 2007/0022113) systems and method for automation of employment matching services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   


/RICHARD W. CRANDALL/Examiner, Art Unit 3689